FTewman, J.
The sole question is whether the appellants are entitled to set off, in this action, the amount of their deposits against this note. It is not claimed that the plaintiff is a l>onafide purchaser of the note, or has a better title than *417the savings bank had. It obtained the note on account of the antecedent indebtedness of the savings bank. But no part of that indebtedness was paid by it, nor was any new consideration whatever given; so it had no immunity against defenses not possessed by its assignor. This setoff would have been good against the savings bank at the time when it put the note into the hands of Bigelow. It was insolvent then. It would have been good against the note in the hands of the receiver or of an assignee of the bank for the benefit of its creditors. This is fully discussed and settled in Jones v. Piening, 85 Wis. 264. The plaintiff stands in no better position. • ,
By the Oourt.— The judgment of the superior court of Milwaukee county is reversed, and the cause is remanded for a new trial.